Title: To George Washington from Caleb Gibbs, 11 May 1781
From: Gibbs, Caleb
To: Washington, George


                        Sir

                            Hutts near West-Point May 11th 1781
                        
                        Captn Hayward of the 2d Massachusetts Regiment will have the honor of delivering this. The particular
                            situation of his family (as he relates it) oblige’s him to leave the service. He is recommended to your Excellency for a
                            discharge. I have the honor to be With great respect Your Excellency’s Most Obedt humbe servt
                        
                            C. Gibbs Majr Comdt
                            2d Masstts Regt
                        
                    